ORDER DENYING PETITION FOR WRIT OF MANDAMUSThis is an original petition for a writ of mandamus challenging the district court's denial of petitioner's countermotion for summary judgment in a tort action. Having considered petitioner's and real parties in interest's argument and the supporting documents, we conclude that our extraordinary and discretionary intervention is not warranted because an appeal from a final judgment provides an adequate remedy. See NRS 34.160 ; NRS 34.170 ; Pan v. Eighth Judicial Dist. Court , 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004) (stating that an appeal is generally an adequate legal remedy precluding writ relief and recognizing that petitioner bears the burden of demonstrating that writ relief is warranted, unless the district court is obligated to summarily adjudicate the action or an important issue of law requires clarification); Smith v . Eighth Judicial Dist. Court , 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (observing that this court generally will not consider writ petitions challenging orders denying motions for summary judgment); Smith v. Eighth Judicial Dist. Court , 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (observing that issuance of the writ is subject to this court's discretion).Accordingly, weORDER the petition DENIED.